Citation Nr: 1546521	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to dependent and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to March 1967.  He served in the Republic of Vietnam.  He died in December 2011.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA).  That decision denied the claim for service connection for the cause of the Veteran's death.  Jurisdiction of the claims file was transferred to Buffalo, New York.


FINDINGS OF FACT

1. The Veteran died on December [redacted], 2011; the immediate cause of death was a cerebral vascular accident with intracerebral hemorrhage.

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The disabilities that caused and/or contributed to Veteran's death were not manifested during the Veteran's military service, nor were they otherwise related to the Veteran's active duty service, to include herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 -353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, prior to issuance of the rating decision on appeal, a March 2012 RO letter notified the appellant of the information and evidence needed to substantiate her claim.  The letter also included the Hupp elements.  The duty to notify has been met.  In pertinent part, the letter explained the evidence and information required to substantiate her claim based on a disability not service connected at the time of death.  This letter also delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs); all of the identified post-service private have been requested or obtained.  The appellant has not asserted that there are additional records to be obtained.

VA has not obtained a medical opinion.  The competent and credible evidence of record clearly identifies the causes of the Veteran's death and conclusively shows that the causes of death were unrelated to service.  An opinion would not be reasonably likely to substantiate the claim.  The record shows that the Veteran's death was caused by a cerebral vascular accident and that bladder cancer was a contributing factor.  Although the possibility of a coincident lung cancer was entertained at one point, and presumptive service connection for that disease is potentially available in this case; there is no indication that lung cancer played any role in the Veteran's death.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

II.  Cause of Death

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310, see Darby v. Brown, 10 Vet. App. 243, 245 (1997).  This determination is governed by the law pertaining to service connection in Chapter 11 of 38 U.S.C.A. (38 U.S.C.A. § 1101 et. seq.).  Id.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the condition that caused the veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are a disease listed in 38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Certificate of Death reflects that the Veteran died in December 2011, and that the cause of death was a cerebral vascular accident with intracerebral hemorrhage.  Bladder cancer is listed as a significant condition contributing to death but not related to the primary cause of death.  

During the Veteran's lifetime, service connection was not established for any disability.  

The appellant contends that reasonable doubt is raised as to whether lung cancer, was a contributing cause of the Veteran's death.  Service connection for lung cancer would be available on a presumptive basis because of the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam.  

To support this contention, the appellant points to an October 27, 2011 report documenting the biopsy of a left lower lobe pulmonary nodule.  The report noted the pathology showed poorly differentiated carcinoma, most consistent with urothelial carcinoma, with primary squamous cell carcinoma of lung not being excluded.  The appellant interprets this finding as a diagnosis of lung cancer.  See May 2014 VA Form 9.

The record shows that the Veteran was seen at Geneva Hospital with a five day history of hematuria.  A cystoscopy and other testing yielded a finding of a muscle invasive bladder tumor.  This was diagnosed as urothelial carcinoma with necrosis evaluated as stage IV. 

Private treatment records show that on October 2, 2011 a chest CT revealed a 1.2cm spiculated nodule in the Veteran's left lower lobe.  The main differential diagnoses were a solitary metastasis of his bladder cancer versus a secondary primary tumor, given his history of smoking. 

A CT guided biopsy was recommended in order to determine the best course of treatment.  The October 27, 2011 biopsy was positive for poorly differentiated carcinoma.  It was noted that a review of the Veteran's recent urinary bladder biopsy showed tumor morphology focally similar to that in the lung.  The overall findings favored a metastatic urothelial carcinoma.  However, it was noted that primary squamous cell carcinoma of the lung could not be completely excluded.  This was; however, described as an "unlikely scenario."

A November 18, 2011 follow-up consultation report recorded a sole diagnosis of urothelial carcinoma.  It was documented that the Veteran presented for evaluation of "muscle invasive urothelial carcinoma with solitary pulmonary metastasis," and that he was there to start "cycle 1 day 8 of cisplatin and gemcitabine."  

The Veteran underwent terminal in-patient treatment at Geneva Hospital in November and December 2011.  It was reported that his wife had discovered him with right sided weakness and aphasia.  On admission he had no dyspnea, coughing, wheezing or difficulty controlling his airways.  During hospitalization there were no reports of treatment for respiratory disability or findings referable to lung cancer.  The final emergency room diagnosis was cerebrovascular accident.  During hospitalization he developed a large intercerebral hemorrhage with a poor prognosis.  He gradually weakened and passed away. 

The discharge diagnoses were cerebrovascular accident with intercerebral hemorrhage; history of metastatic carcinoma of the bladder; and a history of thrombocytopenia due to chemotherapy.

The record confirms that the Veteran served in Vietnam.  He is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  VA has found a positive association between herbicide exposure and respiratory or lung cancers.  

As the above discussion shows, the possibility of lung cancer was noted during treatment in October 2011; but the treatment providers obviously considered this to be less likely than that the findings were a metastasis of the well documented bladder cancer.  The examiners noted that the lung tumor was similar in pathology to the bladder cancer and they found that it was most likely metastatic from the bladder and that a lung cancer was an "unlikely scenario."  Although the Veteran continued to be closely followed as the result of treatment for the bladder cancer and hospitalization for the cerebrovascular accident, lung cancer was not identified.  

For a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  The weight of this evidence is against a finding that the Veteran had lung cancer.

Even assuming, for the sake of argument, that the Veteran had lung cancer; there is no evidence that such cancer played any role in causing or hastening death.  That disease was not mentioned during the terminal hospitalization or on the death certificate.  There were no reports of any respiratory symptoms during examinations while hospitalized; nor were such symptoms noted in the recorded history, including that supplied by the appellant. 

The Board has considered the appellant's statements that the Veteran had lung cancer that caused death.  Although lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The diagnosis of lung cancer and its role in causing death involve complex medical questions that are not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, the lay assertions by the appellant and her representative as to diagnosis and etiology have no probative value. 

The appellant has not reported any symptoms of lung cancer proximate to the Veteran's death and there is no other evidence of lung cancer causing or contributing to the Veteran's demise.  The weight of the evidence is also against finding that lung cancer was a factor in the Veteran's death.

The terminal conditions (cerebral vascular accident and bladder cancer) listed in the medical records and death certificate are not disabilities to which the herbicide presumptions apply and service connection for those disabilities cannot be granted on a presumptive basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).

Service connection for the cause of the Veteran's death may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, this is also not supported by the evidence.

The evidence does not provide any support for a finding that the fatal cerebrovascular accident or bladder cancer was directly related to service.  Moreover, these conditions were manifested decades after service.  

As there is no evidence in support direct causation, no manifestation of the terminal conditions within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against the claim on both a direct and presumptive basis.

Reasonable doubt does not arise and the claim for entitlement to DIC based on service connection for the cause of the Veteran's death must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312.






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is denied



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


